DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Data
2.	This application is a Continuation of application 16/821,696 now U.S. Patent No. 11,182,742, filed March 17, 2020 which claims priority to Provisional application 62/829,892, filed April 5, 2019.
Information Disclosure Statement

3.	The Information Disclosure Statements filed on January 21, 2022 and June 22, 2022 have been considered. Initialed copies of the Form 1449 are enclosed herewith.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10, 11, 16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 12-14, 22, and 26 of U.S. Patent No. 11,182,742, hereinafter ‘742. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1, 2, 10, 11, 16, and 18-20 recite the same system and computerized system as is set forth in ‘742. Specifically, ‘742 discloses the same system for using RFID to manage inventory, wherein the system comprises a user device, the user device configured to: determine a physical location of the user device; receive a plurality of RFID scan data for a scanning session; filter the plurality of RFID scan data to determine a set of filtered item identification codes (IICs), each IIC of the set of filtered IICs being unique; determine, based at least in part on the physical location of the user device, a location of each IIC of the set of filtered IICs; generate a message comprising the set of filtered IICs and the location of each IIC of the set of filtered IICs; and communicate, utilizing a first Internet of Things (IoT) topic, the message to one or more backend computing devices and further recites the currently claimed computerized system comprising: one or more computer processors; and computer memory having computer-useable instructions stored thereon that, when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising: receiving a message from a user device, the message comprising a set of item identification codes (IICs) for a scanning session; based on the set of IICs, creating an inventory list for the scanning session; receiving an inventory query from a customer device; and communicating at least a portion of the inventory list to the customer device for display on a user interface of the customer device. The only difference between ‘742 and the current application is the utilization of different terminologies and/or rephrasing of the terminologies. The Examiner believes that the scope of claims 1, 2, 10, 11, 16, and 18-20 of the present application and claims 1, 2, 4, 12-14, 22, and 26 of ‘742 is almost identical.
Allowable Subject Matter
5.	Claims 3-9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. Claims 12-15 are in condition for allowance. Although claims 1, 2, 10, 11, 16, and 18-20 are rejected on the ground of nonstatutory double patenting, the limitations set for in claims 3-15 and 17 are not recited in ‘742 therefore the double patenting rejection does not apply.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allyson N. Trail whose telephone number is (571) 272-2406. The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398. The fax phone number for this Group is (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
September 9, 2022